
	
		II
		111th CONGRESS
		2d Session
		S. 3183
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2010
			Mr. Wyden (for himself
			 and Mr. Menendez) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  nonbusiness energy property credit to roofs with pigmented coatings which meet
		  Energy Star program requirements.
	
	
		1.Extension of nonbusiness
			 energy property credit to roofs with pigmented coatings which meet Energy Star
			 program requirements
			(a)In
			 generalSection 25C(c)(1) of
			 the Internal Revenue Code of 1986 is amended by inserting or pigmented
			 coatings after appropriate cooling granules.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
